Case 1:20-mc-00199-JGK-OTW Document 3-59 Filed 04/24/20 Page 1 of 2




           Exhibit GGG
Case 1:20-mc-00199-JGK-OTW Document 3-59 Filed 04/24/20 Page 2 of 2




                 Seavest Holdings Inc                               LOA

         701 Raide/11:e Corp (USA prop)   Hi-T,rd,...., PF (ex ()()CATI)




                                                                                                                    J




                                          s.Afr Investments (AVMIN)




                                          Atu:ot Aviation Ltd - LIQUIDATED   Gallngale Holding NV - SOLD




                                          S.Afr In...stments (AVMINJ




                                                                                                       BSGR_LCIA_2_0040240
